Citation Nr: 0716903	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for headaches and for residuals 
of a head injury.


FINDINGS OF FACT

1.  In an October 1998 rating action, the RO denied service 
connection for headaches.

2.  Evidence received since the October 1998 rating action 
while new, does not relate to an unestablished fact and is 
not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.

3.  In an October 1968 rating action, the RO denied service 
connection for residuals of a head injury.

4.  Evidence received since the October 1968 rating action 
while new, does not relate to an unestablished fact and is 
not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the 
veteran's claim for service connection for headaches is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1100, 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The October 1968 rating decision that denied the 
veteran's claim for service connection for residuals of a 
head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2006).

4.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This information was provided in the December 
2003 correspondence.  Adequate opportunities to submit 
evidence and request assistance have been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.

In July 1998, veteran filed a claim of entitlement to service 
connection for headaches.  An October 1998 RO rating decision 
denied service connection on the basis that there was no 
competent medical evidence of a nexus between current 
headaches and military service.  No timely appeal was filed 
in the year following the issuance of the decision.  
Therefore that decision is considered final.  38 U.S.C.A. § 
7105 (West 2002).  

The appellant filed a claim of entitlement to service 
connection for residuals of a head injury in April 1968.  An 
October 1968 RO rating decision denied service connection on 
the basis that there was no medical evidence of any chronic 
residuals incurred as a result of the head injury in service.  
No timely appeal was filed in the year following the issuance 
of the decision.  Therefore that decision is considered 
final.  38 U.S.C.A. § 7105 (West 2002).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  


Factual Background and Analysis

Headaches 

The veteran contends that his claim of entitlement to service 
connection for headaches should be reopened and adjudicated.  
The Board has considered his contentions, but finds however, 
that the evidence submitted is insufficient to reopen the 
claim.  

The veteran's initial October 1998 claim was denied because 
the evidence of record did not show that his current 
headaches were caused as a result of military service.  At 
that time, the evidence consisted of the veteran's service 
medical records and reports from an August 1968 VA physical 
examination, as well a private medical records dated in 1997.  
The private medical records did not address the headaches.

The service medical records reflect that the veteran 
complained of dizziness in July 1966.  Dramamine was 
prescribed.  He continued to complain, and it was felt that 
tension was a factor.  A skull series was ordered in August 
1966, and was negative.  In late August 1966, the veteran 
stated that he could not put up with army life and that 
"worrying" was causing his headaches.  The veteran was 
hospitalized following a motor vehicle accident in March 
1967.  He sustained multiple lacerations of his scalp and a 
probable mild cerebral concussion.  He also lost several 
teeth.  At the time of discharge, a neurological examination 
was grossly normal.  The veteran reported the occurrence of 
frontal headaches soon thereafter in April 1967.  May 1967 
outpatient treatment records which reflect that the veteran 
stated he had frontal headaches all of his life.  A physical 
evaluation was normal and revealed no pathology.  The veteran 
indicated that the persistent headaches he experienced were 
no different from those he had prior to the motor vehicle 
accident, and even prior to military service.  An October 
1967 Report of Medical History form reveals a physician's 
findings that these were tension headaches.  It is also noted 
that there was no sequelae from the veteran's 1967 head 
injury, which was only a minor concussion.

The August 1968 VA physical examination report revealed a 
diagnosis of functional headaches, with no neurological 
diseases found.  X-rays of the skull were negative and 
entirely within normal limits.  The private medical records 
did not address that headaches.  

In the basis of the evidence of record, service connection 
was denied for headaches in October 1998, and no appeal was 
undertaken.

Thereafter, the appellant filed to reopen his claim in 
October 2003.  A February 2004 decision determined that new 
and material evidence had not been received and did not 
reopen the claim.  

The evidence submitted since the final disallowance of the 
veteran's claim consists of VA outpatient treatment records 
dated from September 1999 to May 2000; and private medical 
records from PBMC dated between December 2000 and December 
2002; BMC, dated between June 1997 and September 1997, and 
SCVRD dated in April 2004.

VA outpatient treatment records, as well as the private 
medical records from PBMC and BMC are negative for any 
subjective complaints or clinical treatment related to 
headaches.  Only the April 2004 record from the SCVRD 
contains reference to headaches.  This record shows that 
during a physical examination for disability benefits, the 
veteran reported a history of frequent headaches.  He 
indicated the headaches occurred almost daily and were 
exacerbated by significant physical exertion.

After reviewing the records proffered in support of the 
motion to reopen, the Board finds that all of the recently 
submitted evidence constitutes "new" evidence, because none 
of these records were previously considered by the RO.  
Notwithstanding this determination, the Board finds that 
these records are not "material."  The records do not 
relate to the unestablished fact necessary to sustain the 
claim; specifically, that the veteran's current headache 
disorder developed as a result of his military service.  As 
noted, only the SCVRD clinical records contain any reference 
to current headaches at all.  However, the SCVRD record do 
not reflect a diagnosis of a chronic headache disorder, nor 
does it contain a medical nexus opinion to establish any 
relationship between the reported headaches and any incidence 
of military service.  This fact is necessary to substantiate 
the veteran's claim for service connection for his claimed 
headache disability.  As this opinion does not reflect such a 
finding, or raise a reasonable possibility of substantiating 
the veteran's claim, it is not material evidence.

Accordingly, the Board concludes that the evidence submitted 
in connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  As 
the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).
Residuals of a head injury

The veteran contends his claim of entitlement to service 
connection for residuals of a head injury should be reopened 
and adjudicated.  The Board has considered his contentions, 
but finds however, that the evidence submitted is 
insufficient to reopen the claim.  

The veteran's initial October 1968 claim was denied because 
the record was negative for evidence of residuals from the 
head injury which occurred in service.  At that time the 
evidence consisted of the veteran's service medical records 
and reports from an August 1968 VA physical examination. 

The service medical records reflect the veteran was 
hospitalized following a motor vehicle accident in March 
1967.  He sustained multiple lacerations of his scalp and a 
probable mild cerebral concussion.  Several of his teeth were 
extracted due to the trauma of the accident, including 
several teeth.  At the time of discharge from the hospital, a 
neurological examination was grossly normal.  A subsequent 
physical evaluation in April 1967 was normal and revealed no 
pathology.  An October 1967 Report of Medical History stated 
there was no sequelae from the1967 head injury.  The VA 
physical examination, conducted in August 1968 in connection 
with the original service connection claim, revealed a 
diagnosis of functional headaches, with no neurological 
diseases found.  X-rays of the skull were negative and 
entirely within normal limits.

In October 1968, service connection for residuals of a head 
injury was denied because there was no evidence of current 
chronic residuals resulting from a head injury during 
military service.  That decision was not appealed by the 
veteran, and became final.  The appellant filed to reopen his 
claim in October 2003.  Thereafter, a February 2004 decision 
determined that new and material evidence had not been 
received and did not reopen the claim.

The evidence submitted since the final disallowance of the 
veteran's claim consists of one record photocopied from the 
service medical records showing treatment in April and May 
1968; VA outpatient treatment records dated from September 
1999 to May 2000; and private medical records from PBMC dated 
between December 2000 and December 2002; BMC, dated between 
June 1997 and September 1997, and SCVRD dated in April 2004.

The service medical record shows the veteran complained of 
headaches on and off both prior to and following the car 
accident.  Other than the lacerations for which the veteran 
is service connected, no other residual head injuries were 
identified.  The VA outpatient treatment records, as well as 
the private medical records from PBMC and BMC are negative 
for a diagnosis or finding of chronic residuals from the 
March 1967 in-service head injury.  

After reviewing the records proffered in support of the 
motion to reopen, the Board finds that with the exception of 
the service medical record, all of the recently submitted 
evidence constitutes "new" evidence, because none of these 
records were previously considered by the RO.  
Notwithstanding this determination, the Board finds that 
these records are not "material."  The records do not 
relate to the unestablished fact necessary to sustain the 
claim; specifically, that there currently are chronic 
residuals from the 1967 in-service head injury.  This fact is 
necessary to substantiate the veteran's claim for service 
connection for his claim of service connection for residuals 
of a head injury.  As the evidence does not reflect such 
findings, it is not material evidence.

Accordingly, the Board concludes that the evidence submitted 
in connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  As 
the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).



ORDER

New and material evidence has not been received and the claim 
for headaches is not reopened.

New and material evidence has not been received and the claim 
for residuals of a head injury is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


